NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       APR 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

WYLMINA ELIZABETH HETTINGA,                        No. 21-55818

                 Plaintiff-Appellant,              D.C. No. 2:20-cv-06092-PA-DFM

 v.
                                                   MEMORANDUM*
GAVIN NEWSOM, in his official capacity
as the Governor of California; ALEX
PADILLA, Secretary of State of California,
in his official capacity as the Secretary of the
State of California; STATE OF
CALIFORNIA; DOES, 1 to 4,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Wylmina Elizabeth Hettinga appeals pro se from the district court’s

judgment dismissing her 42 U.S.C. § 1983 action alleging First Amendment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627

F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Hettinga’s claims against the State of

California and defendants Newsom and Padilla in their official capacities on the

basis of Eleventh Amendment immunity. See Ass’n des Eleveurs de Canards et

d’Oies du Quebec v. Harris, 729 F.3d 937, 943 (9th Cir. 2013) (discussing

Eleventh Amendment immunity).

      The district court properly dismissed Hettinga’s claims against defendant

Padilla in his individual capacity because Hettinga failed to allege facts sufficient

to state a plausible claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (a

plaintiff must allege facts that “allow[] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged”); Angle v. Miller, 673 F.3d

1122, 1132-33 (9th Cir. 2012) (explaining the state’s important regulatory interests

in ballot initiatives and election regulations).

      We reject as meritless Hettinga’s contentions that the district court was

biased against her.

      AFFIRMED.




                                            2                                   21-55818